Case 1:17-cr-00101-LEK Document 588 Filed 09/19/19 Page 1 of 3         PageID #: 5093




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,                    CR. NO. 17-00101 LEK

                     Plaintiff,               ORDER DENYING DEFENDANT
                                              ANTHONY WILLIAMS’ MOTION
                                              TO ORDER THE GOVERNMENT TO
       vs.                                    PROVIDE MEDICAL AND DENTAL
                                              SERVICES TO PRIVATE
 ANTHONY WILLIAMS (1),                        ATTORNEY GENERAL ANTHONY
                                              WILLIAMS, ECF NO. 578
                     Defendant.


         ORDER DENYING DEFENDANT ANTHONY WILLIAMS’
         MOTION TO ORDER THE GOVERNMENT TO PROVIDE
           MEDICAL AND DENTAL SERVICES TO PRIVATE
        ATTORNEY GENERAL ANTHONY WILLIAMS, ECF NO. 578

             Before the Court is Defendant Anthony Williams’ Motion to Order

the Government to Provide Medical and Dental Services to Private Attorney

General Anthony Williams, filed on September 16, 2019 (Motion). See ECF No.

578. The Court finds this matter suitable for disposition without a hearing

pursuant to Rule 7.1(c) of the Local Rules of Practice of the United States District

Court for the District of Hawaii (Local Rules) and that it is not necessary for

Plaintiff to file a response to the Motion.

             In his Motion, Defendant asserts that he has been denied teeth

cleaning while he has been held as a pretrial detainee at the Federal Detention

Center Honolulu (FDC). See ECF No. 578-2 at 2. Defendant states that being
Case 1:17-cr-00101-LEK Document 588 Filed 09/19/19 Page 2 of 3          PageID #: 5094




denied teeth cleaning constitutes deliberate indifference and is a violation of the

Eighth Amendment. See id. Defendant also states that inmates at FDC are

required to discuss their private medical issues in front of other inmates, which

violates the inmates’ right to privacy and confidentiality. See id. at 3.

             “As several courts have recognized, the proper procedure to redress a

defendant’s grievances regarding treatment within a jail or prison is to file a civil

suit against the relevant parties pursuant to 42 U.S.C. § 1983, rather than a motion

in his criminal case.” United States v. Luong, No. CR 99-433WBSGGH, 2009

WL 2852111, at *1 (E.D. Cal. Sept. 2, 2009) (citations omitted). This procedure

prevents pretrial detainees from bypassing the Prison Litigation Reform Act’s

exhaustion requirements, which apply to pretrial detainees and detainees awaiting

sentencing. See 42 U.S.C. § 1997e (requiring administrative remedies to be

exhausted prior to filing suit regarding prison conditions); see also See Ontiveros

v. LA Cnty., 611 F. Supp. 2d 1090, 1094 (C.D. Cal. 2009) (“‘Requiring exhaustion

allows prison officials an opportunity to resolve disputes . . . [and] has the

potential to reduce the number of inmate suits, and also to improve the quality of

suits that are filed by producing a useful administrative record.’” (quoting Jones v.

Bock, 549 U.S. 199, 204 (2007))). Defendant has not established that any

exception to the exhaustion requirement applies. See Terrell v. Brewer, 935 F.2d

1015, 1019 (9th Cir. 1991) (“Exhaustion is not required if: (1) administrative

remedies would be futile; (2) the actions of the agency clearly and unambiguously
                                           2
Case 1:17-cr-00101-LEK Document 588 Filed 09/19/19 Page 3 of 3           PageID #: 5095




violate statutory or constitutional rights; or (3) the administrative procedure is

clearly shown to be inadequate to prevent irreparable injury.”).

             In prior orders, the Court has provided information to Defendant

regarding the available administrative procedures. See ECF No. 132, Order

Denying (1) Motion For Order To Show Cause, And (2) Ex Parte Application And

Motion For Funds To Purchase Legal Supplies At Government’s Expense, at 3-5,

aff’d by ECF No. 326; see also ECF No. 346, Order Denying Defendant’s Motion

for Injunction Against FDC for Retaliation (stating that Defendant “must follow

the appropriate administrative procedures and/or file a civil rights action or a 28

U.S.C. § 2241 petition” regarding his requests related to his treatment at FDC).

             Defendant Anthony Williams’s Motion to Order the Government to

Provide Medical and Dental Services to Private Attorney General Anthony

Williams, ECF No. 578, is DENIED.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, SEPTEMBER 19, 2019.




UNITED STATES V. WILLIAMS; CRIM. NO. 17-00101 LEK; ORDER
DENYING DEFENDANT ANTHONY WILLIAMS’ MOTION TO ORDER THE
GOVERNMENT TO PROVIDE MEDICAL AND DENTAL SERVICES TO
PRIVATE ATTORNEY GENERAL ANTHONY WILLIAMS, ECF NO. 578


                                           3
